COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of W.J.B., a child v. Department of Family and
                          Protective Services

Appellate case number:    01-15-00802-CV

Trial court case number: 2014-18450A

Trial court:              310th District Court of Harris County

By order dated October 29, 2015, this Court requested a special clerk’s record containing the
final judgment in this cause. Supplemental clerk’s records were filed but the final judgment was
not included; however, one supplemental clerk’s record contained an order of severance,
severing the cause as it relates to W.J.B. and transferring documents into trial court cause
number 2014-18450A.

Accordingly, we direct the district clerk to file a special clerk’s record containing the final
judgment in the above-referenced case, as well as any post-judgment motions, and notices of
appeal. See TEX. R. APP. P. 34.5(c)(1).

        The special clerk’s record shall be filed in the First Court of Appeals within 10 days of
the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.


       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: December 15, 2015